DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11064291 in view of Lowell et al. (US 20030068049 A1) hereinafter Lowell.
Regarding claim 1, claim 1 of the patent teaches all the limitations of the claim except the limitations where the system further comprises wherein the microphone array system comprises or is mounted to a laterally protruding support frame; wherein the microphone array system is adapted for being mounted in a drop ceiling that is fixed to a ceiling of a conference room by support beams; and wherein the laterally protruding support frame is adapted for resting on said support beams such that the side walls of the microphone array system partially protrude from the drop ceiling and the front board and the plurality of microphone capsules are below the drop ceiling however, 
Since it is known in the art as evidenced by Lowell for a system to further comprise wherein the microphone array system comprises or is mounted to a laterally protruding support frame; wherein the microphone array system is adapted for being mounted in a drop ceiling that is fixed to a ceiling of a conference room by support beams; and wherein the laterally protruding support frame is adapted for resting on said support beams such that the side walls of the microphone array system partially protrude from the drop ceiling and the front board and the plurality of microphone capsules are below the drop ceiling in (“To accomplish the foregoing and other objects of the present invention there is 
An ordinary skilled in the art would have been motivated to modify the microphone array system of claim 1 of the patent with Lowell for the benefit of using a known drop ceiling tile hanging system “lay-in”,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Lowell.
Regarding claim 2, claim 1 of the patent as modified by Lowell teaches the system of claim 1, Lowell further teaches the system further comprising wherein the support beams form a regular grid adapted for carrying a plurality of essentially square ceiling tiles, and wherein the microphone array system has essentially the same size as of one of said ceiling tiles and is adapted for being mounted between said support beams of the drop ceiling (“To accomplish the foregoing and other objects of the present invention there is provided a lay-in tile type of speaker support system for use with suspended ceilings.” in ¶[0007] and Figs. 1-10).
Regarding claim 3, claim 1 of the patent as modified by Lowell teaches the system of claim 1, Lowell further teaches the system further comprising wherein the support beams are T- shaped (“The system further provides integral flanges that form a T-shaped member,” in ¶[0007]).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11064291 in view of Lowell et al. (US 20030068049 A1) hereinafter Lowell and further in view of Graham et al. (US 10728653 B2) hereinafter Graham.
Regarding claim 4, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 1 as modified by Lowell does not specifically disclose the system further comprising wherein rubber feet are located between the support beams and the support frame of the microphone array 
Since it is known in the art as evidenced by Graham for a system to further comprise wherein rubber feet are located between the support beams and the support frame of the microphone array system, the rubber feet being suitable for reducing structure-borne noise transmitted via the ceiling or the drop ceiling in (“One embodiment of the invention describes where the ceiling tile comprises acoustic or vibration damping material.” in Col. 2, Lines 47-49), 
An ordinary skilled in the art would be motivated to modify claim 1 of the patent as modified by Lowell for the benefit of reducing the overall noise of the system,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent as modified by Lowell with Graham.
Regarding claim 5, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 5 of the patent teaches the limitations of claim 5.
Regarding claim 6, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 6 of the patent teaches the limitations of claim 6.
Regarding claim 7, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 7 of the patent teaches the limitations of claim 7.
Regarding claim 8, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 7 of the patent teaches the limitations of claim 8. 
Regarding claim 9, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 8 of the patent teaches the limitations of claim 9.
Regarding claim 10, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 9 of the patent teaches the limitations of claim 10.

Regarding claim 12, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 12 of the patent teaches the limitations of claim 12.
Regarding claim 13, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 13 of the patent teaches the limitations of claim 13.
Regarding claim 14, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 13 of the patent teaches the limitations of claim 14.
Regarding claim 15, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 15 of the patent teaches the limitations of claim 15.
Regarding claim 16, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 16 of the patent teaches the limitations of claim 16.
Regarding claim 17, claim 1 of the patent as modified by Lowell teaches the system of claim 1, claim 17 of the patent teaches the limitations of claim 17.
Allowable Subject Matter
Claims 1-17 would be allowed over prior art of record if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Abraham et al. (US 20160323668 A1) hereinafter Abraham.
Regarding claim 1, Abraham teaches A microphone array system (1034 in Fig. 10) mountable on or in a ceiling of a conference room (“microphones may be mounted to a ceiling or wall of the conference room to free up table space and provide human speakers with the freedom to move around the room” in ¶[0005]), the microphone array system comprising: a chassis comprising a front board and side walls, the front board comprising an upper side and a lower side and the side walls extending on the upper side of the front board (“the substrate 107 may be one or more printed circuit boards (also 
The following is the reason for would be allowance of claim 1:
Abraham alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises a plurality of microphone capsules arranged inside the chassis, wherein the microphone capsules are adapted for acquiring sound coming from below the microphone array system when mounted on or in a ceiling of a conference room, wherein the microphone array system comprises or is mounted to a laterally 
Therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim, if the nonstatutory double patenting rejection is overcome.
Regarding claims 2-17, claims would be allowed for their dependency on would be allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AMMAR T HAMID/Examiner, Art Unit 2654